
	

113 S1211 IS: To amend title 38, United States Code, to prohibit the use of the phrases GI Bill and Post-9/11 GI Bill to give a false impression of approval or endorsement by the Department of Veterans Affairs. 
U.S. Senate
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1211
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2013
			Mrs. Boxer (for herself,
			 Mr. Harkin, Mr.
			 Franken, Ms. Mikulski,
			 Mrs. Hagan, Mr.
			 Blumenthal, Mrs. Feinstein,
			 Mr. Carper, Mr.
			 Cardin, Mr. Begich, and
			 Mr. Schatz) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to prohibit the
		  use of the phrases GI Bill and Post-9/11 GI Bill to give a false impression of
		  approval or endorsement by the Department of Veterans Affairs.
		  
	
	
		1.Prohibitions relating to
			 references to GI Bill and Post-9/11 GI Bill
			(a)In
			 generalSubchapter II of chapter 36 of title 38, United States
			 Code, is amended by adding at the end the following new section:
				
					3697B.Prohibition
				relating to references to GI Bill and Post-9/11 GI Bill
						(a)Prohibition(1)No person may, except
				with the written permission of the Secretary, use the words and phrases covered
				by this subsection in connection with any promotion, goods, services, or
				commercial activity in a manner that reasonably and falsely suggests that such
				use is approved, endorsed, or authorized by the Department or any component
				thereof.
							(2)For purposes of this subsection, the
				words and phrases covered by this subsection are as follows:
								(A)GI Bill.
								(B)Post-9/11 GI
				Bill.
								(3)A determination that a use of one or
				more words and phrases covered by this subsection in connection with a
				promotion, goods, services, or commercial activity is not a violation of this
				subsection may not be made solely on the ground that such promotion, goods,
				services, or commercial activity includes a disclaimer of affiliation with the
				Department or any component thereof.
							(b)Enforcement by
				Attorney General(1)When any person is
				engaged or is about to engage in an act or practice which constitutes or will
				constitute conduct prohibited by subsection (a), the Attorney General may
				initiate a civil proceeding in a district court of the United States to enjoin
				such act or practice.
							(2)Such court may, at any time before
				final determination, enter such restraining orders or prohibitions, or take
				such other action as is warranted, to prevent injury to the United States or to
				any person or class of persons for whose protection the action is
				brought.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 of
			 such title is amended by inserting after the item relating to section 3697A the
			 following new item:
				
					
						3697B. Prohibition relating to
				references to GI Bill and Post-9/11 GI
				Bill.
					
					.
			
